DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022, has been entered.
 	Claims 19-34 are canceled.
	Claims 1-18 are pending and examined on the merits.

Claim Objections
Claims 4, 6, 7, 9, and 10 are objected to because of the following informalities:  
Claim 4 is objected to because it recites “hemicellulose” in line 3 as being comprised by the enzyme composition.  It appears it is a typographical error of the known enzyme “hemicellulase” (e.g. see line 4 of claim 4).  
Also, claim 4 is objected to because “the esterases” in line 7 should be replaced with “the esterase(s)” as recited in line 6.
Since claim 4 is objected to, its dependent claims, claims 6, 7, 9, and 10, must be objected to.
Claim 6 is objected to because it recites “and” in the second-to-last line.  It appears it should be replaced with “or” since each of the enzymes recites in lines 3-4 and “any combination thereof” are alternatives to each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 7, 12, and 14-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 3 are rendered indefinite by the term “around.”  The specification defines the term “around,” disclosed as being used interchangeably with the term “about,” as “meant to comprise variations generally accepted in the field, e.g., comprising analytical errors and the like” (page 17, lines 28-30).  However, it is unclear what are the variations generally accepted in the field for dry matter (DM) content (as recited in claims 2 and 3) or hydrolysis time, hydrolysis pH, and hydrolysis temperature (as recited in claim 3).  For instance, it is unclear what DM contents are encompassed by “around 10%” as recited in claim 2.  The definition of the term “around” in the specification is vague.  
The term “low, medium or high severity” in claim 2 is a relative term which renders the claim indefinite. The term “low, medium or high severity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what severities of the pretreatment are encompassed by “low severity,” “medium severity,” and “high severity.”
Claim 7 recites the limitation "the hemicellulase(s) present in step (e)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and 4 do not recite that hemicellulase(s) are present in step (e).  Instead, parent claim 4 recites hemicellulase(s) with respect to the enzyme composition of step (c).  
Claim 12 is rendered indefinite by step (k).  Parent claim 1 recites that step (e) or step (f) is performed; they are alternatives and thus cannot both be performed.  Step (g) of claim 12 can only be performed if step (f) is performed.  Therefore, when the MSH C5/C6 product is provided by step (e), then there cannot be any slurry C5/C6 product from step (f) or liquid C5/C6 product from step (g).  As such, it is not possible to combine at least a portion of the MSH C5/C6 product with at least a portion of the slurry C5/C6 product from step (f) or the liquid C5/C6 product from step (g), as recited in step (k) of claim 12.   
Since claim 12 is indefinite, then its dependent claim, claim 14, is rendered indefinite.  Moreover, claim 14 has the same issues are discussed above regarding claim 12.  Therefore, claims 12 and 14 must be rejected under 35 U.S.C. 112(b).
Claim 15 recites the limitations "third solid fraction" and step (g) in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Parent claim 1 does not recite a “third solid fraction” or a step (g).  
Claim 16 is rendered indefinite by the optional limitation in the last three lines.  Claim 16 recites the optional limitation of the C5/C6 product comprising “one or more: MSH C5/C6 product, Slurry C5/C6 product, Liquid C5/C6 product, Combined C5/C6 product, first liquid fraction, or second liquid fraction, and any combination thereof” (emphasis added).  This optional limitation encompasses the embodiment of the C5/C6 product comprising multiple products of the list and any combination thereof.  However, it is unclear how all combinations can be obtained.  In particular, claim 1 recites that step (e) or step (f) is performed; they are alternatives and thus cannot both be performed.  Therefore, MSH C5/C6 product (product of step (e)) and Slurry C5/C6 product (product of step (f)) cannot be present at the same time or combined. 
Claim 16 recites the limitations "Liquid C5/C6 product" and “Combined C5/C6 product” in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite a “Liquid C5/C6 product” and a “Combined C5/C6 product.”  It is unclear which of the products resulting from the steps of claim 1 are the “Liquid C5/C6 product” and the “Combined C5/C6 product.”
Since claim 16 is indefinite, then its dependent claims, claims 17 and 18, are rendered indefinite.  Therefore, claims 16-18 must be rejected under 35 U.S.C. 112(b).
 
Claim Interpretation
	Regarding the term “fermentation inhibitor” in claim 13, the specification states, “the term ‘inhibitor’ is meant to comprise one or more components or chemicals reducing (i) the effectiveness of process, such as a chemical reaction, e.g. catalysed by a catalyst such as an enzyme; (ii) growth of a microorganism; and/or (iii) reducing metabolism, in particular product yield, such as reduction in product yield of a fermentation product” (page 16, lines 5-9).  Then the specification defines “fermentation inhibitors” as inhibitors of type (ii) and/or (iii) (page 16, line 9).  Therefore, the term “fermentation inhibitor” in claim 13 is one or more components or chemicals reducing growth of a microorganism, and/or one or more components or chemicals reducing metabolism.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2013/0118483. Previously cited) in view of Wang (WO 2013/101650. Previously cited).
Gao discloses a method of obtaining a solid lignocellulosic hydrolysate from a lignocellulosic biomass comprising pretreatment, solid/liquid separation, hydrolysis and solid/liquid separation again (claim 12 of Gao).  The hydrolysis step of Gao can be enzymatic hydrolysis employing cellulase, xylanase, beta-glucosidase, or a combination thereof (page 3, paragraph [0032]).  See also paragraph [0084].  For the embodiment in which the hydrolysis step is an enzymatic hydrolysis step, then the steps (b)-(e) of Gao read on steps (a)-(d) of instant claim 1, respectively.  Additionally, Gao teaches that in one aspect, the solid lignocellulosic hydrolysate includes monomeric glucose, monomeric xylose, monomeric arabinose, and monomeric galactose (paragraphs [0009] and [0031]).  In certain embodiments, the glucose is between 50% and 90%, between 40% and 91%, or between 65% and 92% by weight of the total weight of the solid lignocellulosic hydrolysate (paragraph [0112] on pages 7-8).  Glucose and galactose are C6 sugars, and xylose and arabinose are C5 sugars; therefore, the solid lignocellulosic hydrolysate product of Gao reads on a C5/C6 product.  Therefore, the method of Gao (claim 12 of Gao) is comparable to the claimed invention.
The invention of Gao is for providing a solid lignocellulosic hydrolysate that has a higher sugar composition and improved bulk handling properties in comparison with the sugar solutions or solid sugars currently used in the art for production of biofuels, biochemicals, and other bioproducts (page 1, paragraph [0007]).  
The solid lignocellulosic hydrolysate produced by Gao can be used to prepare one or more biofuels (e.g. ethanol, propanol, butanol) or a bioproduct (e.g. amino acids, organic acids, pharmaceuticals, specialty chemicals) (page 9, paragraph [0141]).  In one embodiment, the solid lignocellulosic hydrolysate may be used in fermentation to produce a biofuel or a biochemical (page 2, paragraph [0021]).  Regarding this point, Gao teaches fermentation process steps (page 15, column 1; Example 14) which are comparable to instant claim 16.
	Gao differs from the claimed invention in that Gao does not expressly disclose step (e) or step (f) of instant claim 1.  That is, Gao does not expressly disclose, after the second solid/liquid separation, performing:
	(e) combining the first liquid fraction and the second liquid fraction for enzymatic mixed sugar hydrolysis (MSH), whereby a MSH C5/C6 product is provided, or
	(f) enzymatic fiber cake hydrolysis of the second solid fraction from step (d) to obtain a slurry C5/C6 product.  

	Wang discloses a two-stage hydrolysis process to obtain xylooligosaccharides (XOS), i.e. xylose oligomers, and fermentable sugars from lignocellulosic biomass (page 7, paragraph [020]).  See also claim 1 of Wang and Figure 2.  The process of Wang comprises subjecting a lignocellulosic material to a pretreatment step (step (a) of claim 1 of Wang; page 12, paragraph [039]).  This reads on step (a) of instant claim 1.
Then, the process comprises the optional step of subjecting the pretreated lignocellulosic material to an enzyme hydrolysis step (step (b) of claim 1 of Wang; page 14, paragraph [044]).  This enzyme hydrolysis step is performed to assure that all hemicelluloses component is extracted from the lignocellulosic biomass (page 14, paragraph [044]).  The list of enzymes that are suitable at this stage includes a variety of endo-xylanase enzymes which are able to release the xylooligosaccharides from the lignocellulosic biomass (page 14, paragraph [044]).  A variety of xylanase enzymes known in the art are useful for obtaining XOS from lignocellulosic biomass (page 15, paragraph [046]).  Xylanase treatment is also shown as a first enzymatic hydrolysis step in Figure 2.  This is comparable to step (c) of instant claim 1.
	Wang also indicates that at the end of the first hydrolysis step, the hemicellulose component from the lignocellulosic biomass is recovered either as a monosaccharide or oligosaccharide (page 15, paragraph [047]).  After the optional enzymatic treatment, the aqueous phase and the insoluble phase are separated using one or more of the techniques well known in the art (page 14, paragraph [044]).  The aqueous slurry obtained at the end of the first hydrolysis step is subjected to a microfiltration process to remove the insoluble materials represented mostly by original cellulose component present in the lignocellulosic biomass, while the filtrate from the microfiltration contains a mixture of monomeric sugars and xylooligosaccharides (page 16, paragraph [047]).  See also Figure 2 showing a filter step after the xylanase treatment step.  The separation by microfiltration reads on a solid/liquid separation of the enzyme-treated material into a solid fraction (insoluble materials represented mostly by original cellulose component) and a liquid fraction (filtrate containing a mixture of monomeric sugars and xylooligosaccharides).  This reads on step (d) of instant claim 1.
	Then, the insoluble materials resulting from the first hydrolysis step comprising most of the celluloses present in the original lignocellulosic material is subject to a second hydrolysis step (page 16, paragraph [048]).  This second hydrolysis step is catalyzed by enzymes that can collectively hydrolyze cellulose and hemicelluloses to free sugars (page 16, paragraph [048]).  In one preferred aspect of the Wang invention, the second hydrolysis step is carried out only with cellulase enzyme so that only glucose is recovered at the end of the second hydrolysis step (page 16, paragraph [048]).  See the cellulase treatment step in Figure 2.  This reads on step (f) of instant claim 1.
	Wang states that the advantage of the two-step hydrolysis of their invention is related to an increased efficiency of cellulase enzyme used in the second hydrolysis step (page 17, paragraph [050]).  In particular, the insoluble fraction obtained from the first hydrolysis step is enriched in cellulose and mostly free of xylose, furfural, and hydroxy-methyl furfural which are inhibitory to the cellulase enzyme used in the second hydrolysis step (paragraph [050] on pages 16-17).  Wang discloses that by means of following the two stage hydrolysis, the issues related to inhibitors of cellulase can be eliminated (page 16, paragraph [049]).
	Before the effective filing date of the claimed invention, it would have been obvious to have modified the method of Gao such that it comprises two enzymatic hydrolysis steps, specifically by treating the residual solids separated from the lignocellulosic hydrolysate of step (e) of Gao (see claim 12 of Gao) with enzymes that can collectively hydrolyze cellulose and hemicelluloses to free sugars, such as cellulase (as disclosed by Wang at page 16, paragraph [048]), in a second hydrolysis step – this reads on step (f) of instant claim 1 wherein the residual solids separated from the lignocellulosic hydrolysate reads on ‘said second solid fraction.’  One of ordinary skill in the art would have been motivated to treat the residual solids of Gao (reading on ‘second solid fraction’) with enzymes that collectively hydrolyze cellulose and hemicelluloses in a second hydrolysis step because it would have produced sugars, increasing the efficiency of producing monomeric sugars, including glucose, wherein the sugars are the product sought by Gao (paragraphs [0007], [0031]), and the sugars are the products sought from biomass for use for biofuel and biochemical production, as pointed out by Gao when providing the background of their invention (paragraphs [0002]-[0004]) and as taught for the use of the sugars of the solid lignocellulosic hydrolysate (paragraph [0141]).  The increased efficiency of producing monomeric sugars would have occurred since the residual solids are mostly free of xylose, furfural, and hydroxy-methyl furfural which are inhibitory to cellulase based on paragraph [050] of Wang which teaches that an insoluble fraction enriched in cellulose separated after a first hydrolysis step, which speaks to the residual solids of step (e) of Gao, is mostly free of these agents that are inhibitory to cellulase.  There would have been a reasonable expectation of producing monomeric sugars (e.g. glucose) by treating the residual solids of step (e) of Gao with enzymes (e.g. cellulase) that can collectively hydrolyze cellulose and hemicelluloses since the residual solids of step (e) of Gao comprise un-hydrolyzed or un-digested cellulose fiber residuals (page 4, paragraph [0047] of Gao), wherein the cellulose is the substrate of said enzymes (e.g. cellulase).  Therefore, Gao in view of Wang renders obvious instant claims 1 (for the embodiment of performing step (f)) and 16.
	Regarding instant claim 2, the pretreatment is discussed in Gao at paragraphs [0062]-[0078].  These paragraphs do not disclose the dry matter content.  However, the severity of the pretreatment would necessarily read on one of “low”, “medium,” or “high” severity.  Moreover, instant claim 2 and the instant specification do not provide a clear definition of these severities (see rejection under 35 U.S.C. 112(b) above), and thus any severity of the pretreatment could be considered as reading any one of “low,” “medium,” and “high” severity.  Therefore, instant claim 2 is rendered obvious.  Moreover, Wang discloses pretreatment of lignocellulosic biomass to increase the accessibility of cellulose and other polysaccharides to the hydrolytic enzymes, wherein the pretreatment with H2SO4 can result in solubilization of as much as 90% of xylan (paragraph [039]).  It would have been obvious to use this specific pretreatment of Wang as the pretreatment when performing the method of Gao since it would make cellulose more available for hydrolysis as sought by Gao for their pretreatment (paragraph [0062]).  In doing so, then the pretreatment is conducted under conditions providing a xylan number of 10% (when as much as 90% of xylan is solubilized), which falls in the claimed range of ‘6-10%’ of instant claim 2.  Therefore, this also renders obvious instant claim 2.
	Regarding instant claim 3, Gao teaches enzymatic hydrolysis of 24 hours, 48 hours, 72 hours, or 96 hours (paragraph [0088]).  This speaks to embodiments of (a) for the ‘enzymatic fiber hydrolysis’:  each of these time periods read on ‘at least 6h’, at least 12h, and at least 24h; time period of 24 hours reads on ‘around’ 24h; time period of 48 hours also reads on at least 48h and ‘around’ 48h; time period of 72 hours also reads on at least 48h, at least 72h, and ‘around’ 72 h; time period of 96 hours also reads on at least 48 h, at least 72h, and ‘around’ 96h. Therefore, instant claim 3 is rendered obvious.  Moreover, Gao discloses that before hydrolysis, the pH of the pretreated biomass solids may be adjusted to a range of 4-6.5 or to a pH of about 5.3 (paragraph [0072]).  The pH range of 4-6.5 falls in the range of ‘at least pH 3.0’ of instant claim 3, and encompasses pH of ‘around’ 4.2, 4.5, 4.7, 4.8, 4.9, 5.0, 5.1, 5.2, 5.3, and 5.4 of instant claim 3.  Moreover, the pH of about 5.3 disclosed by Gao falls in the claimed range of ‘at least pH 3.0’ and reads on ‘around’ 5.2, 5.3, and 5.4.  Therefore, embodiments of (b) for the ‘enzymatic fiber hydrolysis’ of instant claim 3 are also rendered obvious.  Additionally, Gao teaches using a temperature of 50°C for enzymatic hydrolysis performed in their examples (e.g. paragraphs [0168], [0172], [0175]).  This temperatures falls in the claimed range of ’30-70°C’, ‘40-65°C’, and ’50-62°C,’ as well as reading on ‘around’ 48°C, 50°C, and 52°C.  Thus embodiments of (c) for the ‘enzymatic fiber hydrolysis’ of instant claim 3 are also rendered obvious.
	Regarding instant claim 4, cellulase is disclosed at paragraph [0032] of Gao.  Therefore, instant claim 4 is rendered obvious.
	Regarding instant claim 5, Gao in view of Wang differs from the claimed invention in that they do not expressly disclose performing claimed step (e) of combining the first liquid fraction and the second liquid fraction for enzymatic mixed sugar hydrolysis (MSH), whereby a MSH C5/C6 product is provided, wherein claimed step (e) is conducted by combining said first liquid fraction and said second liquid fraction and enzymatically hydrolyzing the mixture.  Wang discloses that at the end of their first enzymatic hydrolysis step, the aqueous phase and the insoluble phase are separated (page 14, paragraph [044]).  This is comparable to step (e) of claim 12 of Gao, and comparable to step (d) of instant claim 1 wherein the aqueous phase reads on the ‘second liquid fraction.’  Then, Wang teaches that the aqueous phases obtained before and after the enzyme treatment can be pooled together and subjected to one or more of the well known separation processes known in the art for recovering xylooligosaccharides (XOS) (paragraph [044] bridging pages 14 and 15).  The combined aqueous phase is expected to have a mixture of xylan, XOS, and monomeric sugars (page 15, paragraph [044]).  Combining the aqueous phases obtained before and after the enzyme treatment reads on combining a first liquid fraction and a second liquid fraction as claimed.  Wang further teaches that the xylan in the aqueous phase can be broken down into XOS either by acid hydrolysis or enzymatic treatment, wherein enzymatic treatment of xylan does not produce toxic by-products and produces considerable amount of xylose (page 15, paragraph [045]).  Before the effective filing date of the claimed invention, it would have been obvious to implement these teachings of Wang to the method rendered obvious by Gao and Wang such that the liquid separated from the pretreated biomass solid (of step (b) of claim 12 of Gao, wherein the separated liquid reads on the ‘first liquid fraction’) is combined with the liquid separated from the residual solids after the first enzymatic hydrolysis step (of step (e) of claim 12 of Gao, wherein the separated liquid reads on the ‘second liquid fraction’), and then performing enzymatic treatment of the combined liquids in order to convert xylan in the combined liquids to xylose.  One of ordinary skill in the art would have been motivated to do this in order to obtain xylose which is a monomeric sugar sought by Gao (page 3, paragraph [0031]).  There would have been a reasonable expectation of success in doing this since the steps of Gao are comparable to the steps of Wang, and thus the liquids separated from the method of Gao would have comprised of xylan that can be converted to xylose by enzymatic treatment as taught by Wang.  Therefore, instant claim 5 is rendered obvious, as well as rendering obvious the embodiment of instant claim 1 in which step (e) is performed.  
	Regarding instant claims 6 and 7, as discussed above with respect to instant claim 5, Gao in view of Wang renders obvious step (e).  Wang teaches that a variety of xylanase enzymes known in the art are useful for obtaining XOS from lignocellulosic biomass according to the invention of Wang (page 15, paragraph [046]).  In performing the method rendered obvious by Gao in view of Wang (to render obvious instant claim 5; see preceding paragraph), it would have been obvious to use xylanase for the enzymatic treatment since xylanase is recognized in Wang for obtaining XOS from lignocellulosic biomass, and thus xylanase is an enzyme appropriate for converting xylan to xylose.  According to the instant specification, in the context of the present invention, the term “hemicellulase(s)” is meant to comprise xylanase(s), xylosidase(s), arabinoxylanase(s), xyloglucanase(s), glucoronoxylanase(s), glucomannanase(s), and/or esterase(s), including any combination thereof (page 11, lines 13-16).  Therefore, xylanase reads on a ‘hemicellulase’ as recited in the instant claims, and in particular meets an optional limitation of instant claim 6.  Therefore, instant claim 6 and 7 (the embodiment of ‘one or more hemicellulase(s) is/are added in step (e)’ as recited in lines 2-3 of the claim) are rendered obvious.
Regarding instant claim 8, as discussed above with respect to instant claim 5, Gao in view of Wang renders obvious step (e).  Gao in view of Wang differs from instant claim 8 in that they do not expressly disclose that step (e) (of the claimed invention) comprises an ultrafiltration step (j) for recycling enzymes present after MSH.  However, Wang teaches that subsequent to the enzyme digestion the filtrate containing XOS is further subjected to ultrafiltration and nanofiltration (page 10, paragraph [030]).  The ultrafiltration and nanofiltration is performed using different membranes, and complete removal of the enzyme (xylanase) and unhydrolyzed xylan is achieved (page 14, paragraph [042]).  After a two-step membrane processing, a permeate containing mostly oligosaccharides is obtained (page 14, paragraph [042]).  Before the effective filing date of the claimed invention, it would have been obvious to subject the hydrolyzed combined liquids to a two-step membrane processing via ultrafiltration and nanofiltration when performing the method rendered obvious by Gao in view of Wang to render obvious instant claim 5.  One of ordinary skill in the art would have been motivated to do this in order to remove the enzyme for converting the xylan present in the combined liquids to thereby provide a product containing the xylose wherein the monomeric sugar (xylose) is the desired product as opposed to the enzyme.  In performing the ultrafiltration to remove the enzyme, then the enzyme is recycled.  Therefore, instant claim 8 is rendered obvious.
	Regarding instant claim 9, Gao in view of Wang renders obvious step (f) of instant claim through using enzymes that can collectively hydrolyze cellulose and hemicelluloses to free sugars, such as cellulase (as disclosed by Wang at page 16, paragraph [048]), to perform a second hydrolysis step.  Since cellulase is used an exemplary enzyme for the second hydrolysis step, then instant claim 9 is rendered obvious.
	Regarding instant claim 10, Wang teaches that at the stage of enzyme hydrolysis of insoluble cellulosic fraction, accessory enzymes such as beta-glucosidase, xylanase, and cellulose cofactors, such as GH61, can be added along with cellulase enzymes to considerably enhance the hydrolysis efficiency of cellulase cocktails (page 17, paragraph [051]).  In performing the second enzymatic hydrolysis step as rendered obvious by Gao in view of Wang, it would have been obvious to have further included xylanase.  One of ordinary skill in the art would have been motivated to do this in order to enhance the hydrolysis efficiency of the cellulase to obtain the monomeric sugars sought by Gao.  According to the instant specification, in the context of the present invention, the term “hemicellulase(s)” is meant to comprise xylanase(s), xylosidase(s), arabinoxylanase(s), xyloglucanase(s), glucoronoxylanase(s), glucomannanase(s), and/or esterase(s), including any combination thereof (page 11, lines 13-16).  Therefore, xylanase reads on ‘hemicellulase’ as recited in the instant claims.  As such, instant claim 10 is rendered obvious.	
Regarding instant claim 12, Wang teaches that after specified time of incubation with one or more cellulase enzymes (example of the enzyme for the second hydrolysis step), the second hydrolysis step is terminated and the glucose resulting from the hydrolysis of cellulose is recovered through a suitable fractionation procedure and applied to the biorefinery operation (page 16, paragraph [050]).  Additionally, Gao teaches obtaining a solid hydrolysate including monomeric glucose, monomeric xylose, monomeric mannose, monomeric arabinose, and monomeric galactose (page 3, paragraph [0031]) and using concentration, drying, and/or crystallization to convert the lignocellulosic hydrolysate into a solid lignocellulosic hydrolysate (page 7, paragraph [0095]).  It would have been obvious to use filtration, concentration, drying, and/or crystallization, which encompasses solid/liquid separation, on the product resulting from the second hydrolysis step (hydrolysis performed by enzymes that can collectively hydrolyze cellulose and hemicelluloses to free sugars, such as cellulase) when performing the method rendered obvious by Gao in view of Wang in order to obtain the monomeric sugar-containing product that is sought by Gao, since these techniques are taught by Wang and Gao for obtaining a sugar-containing product from a hydrolyzed product.  Therefore, instant claim 12 (step (g)) is rendered obvious.
	Regarding instant claim 13, Wang teaches that the insoluble materials resulting from the first hydrolysis step is mostly free of xylose, furfural, and hydroxy-methyl furfural which are inhibitory to the cellulase enzyme used in the second hydrolysis step (paragraph [050] bridging pages 16 and 17).  The insoluble materials of Wang speak to the residual solids separated from the lignocellulosic hydrolysate of the method of Gao.  Therefore, it is obvious that the residual solids separated from the lignocellulosic hydrolysate rendered obvious by Gao in view of Wang, reading on the ‘second solid fraction’ of the instant claims, is mostly free of these fermentation inhibitors (xylose, furfural, and hydroxy-methyl furfural).  Gao teaches in paragraph [0046] prior to hydrolysis, the pretreated biomass solid may be washed with water to reduce the levels of inhibitors that may affect hydrolysis.  The inhibitors are hydrolysis and fermentation inhibitors (paragraph [0073]).  This suggests that the pretreatment liquor (reading on the ‘first liquid fraction’) separated from the pretreated biomass solid (reading on ‘first solid fraction’) comprises fermentation inhibitors (the inhibitors that may affect hydrolysis which are washed away).  Therefore, the ‘second liquid fraction’ (mostly free of fermentation inhibitors) possesses a lower fermentation inhibitor concentration than the ‘first liquid fraction’ (comprising fermentation inhibitors) when practicing the method rendered obvious by Gao in view of Wang; this is embodiment (a) of instant claim 13, thus instant claim 13 is rendered obvious.  Additionally, as discussed above with respect to instant claim 5, Gao in view of Wang renders obvious combining the liquid separated from the pretreated biomass solid (‘first liquid fraction’) with the liquid separated from the residual solids after the first enzymatic hydrolysis step (‘second liquid fraction’), and performing enzymatic treatment of the combined liquids in order to convert xylan in the combined liquids to xylose.  Therefore, the MSH C5/C6 product of the method rendered obvious by Gao in view of Wang is a composition comprising xylose.  Wang teaches that xylose is inhibitory to the cellulase enzyme (paragraph [050] bridging pages 16 and 17); therefore it reads on a ‘fermentation inhibitor.’  As such, the ‘second liquid fraction’ (mostly free of fermentation inhibitors) possesses a lower fermentation inhibitor concentration than the ‘MSH C5/C6’ product (comprising xylose) when practicing the method rendered obvious by Gao in view of Wang; this is embodiment (b) of instant claim 13, thus instant claim 13 is rendered obvious. 
	Regarding instant claim 14, as discussed above with respect to instant claim 5, Gao in view of Wang renders obvious step (e).  Thus Gao in view of Wang renders obvious obtaining an MSH C5/C6 product.  It would have been obvious to have combined this MSH C5/C6 product with the product resulting from the second hydrolysis step (reading on ‘the slurry C5/C6 product from step (f)’) since they both comprise monomeric sugars which are the products sought by Gao for subsequent use including fermentation of the sugars into biofuels (e.g. ethanol) or a bioproduct (paragraphs [0141]-[0143] of Gao).  Since the MSH C5/C6 product and the product resulting from the second hydrolysis step both comprise sugars for subsequent fermentation, it would have been obvious to combine the two in order to reduce the time of performing the fermentation by performing the fermentation on their combined product, rather than performing the fermentation separately on the MSH C5/C6 product and the second hydrolysis product.  Therefore, instant claim 14 (the embodiment of the combined C5/C6 product consisting essentially of the MSH C5/C6 product and the slurry C5/C6 product from step (f)) is rendered obvious, as well as rendering obvious an embodiment of step (k) of parent instant claim 12 (combining at least a portion of the MSH C5/C6 product with at least a portion of the slurry C5/C6 product from step (f)).  
	Regarding instant claim 15, Gao teaches that the hydrolysis produces a lignocellulosic hydrolysate, as well as un-hydrolyzed or un-digested cellulose fiber residuals and lignin (paragraph [0047]).  Gao teaches step e) of separating the residual solids (reading on ‘second solid fraction’) from the lignocellulosic hydrolysate (reading on ‘second liquid fraction’) (claim 12 of Gao); this reads on step (d) of instant claim 1.  Gao further teaches that the residuals and lignin are separated from the lignocellulosic hydrolysate by filtration and/or clarification (paragraph [0047]).  In separating lignin specifically, then lignin recovery is conducted on the residual solids (reading on ‘second solid fraction’), thereby reading on an embodiment of instant claim 15 (lignin recovery conducted on the second solid fraction provided in step (d)).  Therefore, instant claim 15 is rendered obvious.
	Regarding instant claims 17 and 18, Gao teaches the solid lignocellulosic hydrolysate obtained in the method of their invention may be used in fermentation to produce a biofuel or a biochemical (paragraph [0021]).  Gao also teaches that the fermentation is with one or more fermenting organisms to produce a fermentation product, e.g. a biofuel, a biochemical, or other bioproducts (paragraph [0142]).  In performing the fermentation to produce a biofuel, biochemical, or other bioproduct, it would have been prima facie to the person of ordinary skill in the art to recover the biofuel or biochemical (reading on fermentation product) from the fermentation broth (the fermentation broth resulting from using the one or more fermenting organisms) since the biofuel, biochemical, or other bioproduct are desired products sought from the invention.  Therefore, instant claim 17 is rendered obvious.  In using multiple fermenting organisms, then  multiple fermentation steps are performed (fermentation by a first fermenting organism; fermentation by a second fermenting organism, etc.), thereby rendering obvious instant claim 18.
	A holding of obviousness is clearly required.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao and Wang as applied to claims 1-10 and 12-18 above, and further in view of Tolan (US 2010/0068768. Previously cited).
As discussed above, Gao in view of Wang renders obvious claims 1-10 and 12-18.  The references differ from claim 11 in that they do not expressly disclose that the MSH (step (e) of claim 1) or fiber cake hydrolysis (step (f) of claim 1) are performed without addition of one or more enzyme(s).
Tolan discloses a process for the enzymatic hydrolysis of cellulose to produce a hydrolysis product comprising glucose from a pretreated lignocellulosic feedstock (abstract).  Tolan recognizes that one significant problem with enzymatic hydrolysis processes is the large amount of cellulase enzyme required, which increases the cost of the process (page 1, paragraph [0011]).  The cost of cellulase accounts for more than 50% of the cost of hydrolysis (paragraph [0011] on pages 1 and 2).  Therefore, various groups have investigated the recovery and recycling of cellulase enzymes during enzymatic hydrolysis to reduce the amount of the enzyme necessary during the conversion process (page 2, paragraph [0015]).  
In Tolan’s method in step (i), an aqueous slurry of a pretreated lignocellulosic feedstock is partially hydrolyzed with an enzyme composition comprising cellulase enzymes, one or more than one beta-glucosidase enzyme and a binding agent for binding the beta-glucosidase enzyme to the pretreated lignocellulosic feedstock (page 3, paragraphs [0027]-[0028]).  This produces a hydrolyzed slurry comprising glucose, glucose oligomers or a combination thereof, and unhydrolyzed fiber solids comprising cellulose and lignin (page 3, paragraph [0028]).  This step of Tolan is comparable to step (c) of instant claim 1 and step (d) of claim 12 of Gao, with the difference being that Tolan does not require that this hydrolysis step is performed on a solid separated from the pretreated lignocellulosic material/biomass.
Then, in step (ii), Tolan teaches separating the unhydrolyzed fiber solids from the hydrolyzed slurry to produce separated fiber solids, wherein the cellulase enzymes and the one or more beta-glucosidase enzyme bind to the separated fiber solids (page 3, paragraph [0029]).  This is comparable to step (d) of instant claim 1 and step (e) of claim 12 of Gao.
Step (iii) requires re-suspending the separated fiber solids in an aqueous solution to produce a re-suspended slurry (page 3, paragraph [0030]).  Step (iv) requires continuing the hydrolysis of the re-suspended slurry to produce the hydrolysis product comprising glucose (page 3, paragraph [0031]).  Performing these two steps is comparable to step (f) of instant claim 1 and the second hydrolysis step rendered obvious by Gao in view of Wang.  Tolan states that by performing a hydrolysis of the aqueous feedstock slurry with cellulase enzymes and a beta-glucosidase enzyme that binds to the pretreated feedstock, the beta-glucosidase enzyme is carried through to the re-suspended slurry rather than being removed with the aqueous phase (page 5, paragraph [0065]).  Since beta-glucosidase is present in the re-suspended slurry, when the hydrolysis is allowed to continue, any cellobiose remaining in the feedstock is efficiently converted to glucose (page 5, paragraph [0065]).  Furthermore, cellulase activity will be present when the hydrolysis is continued, as cellulase enzymes also bind to the pretreated feedstock and are carried through to the re-suspended slurry (page 5, paragraph [0065]).  An advantage of this invention is that beta-glucosidase enzyme does not need to be added during continued hydrolysis of the re-suspended slurry as would be required if the enzyme remained in the aqueous phase, thereby making the process less costly (page 5, paragraph [0065]).  In performing steps (iii) and (iv), the hydrolysis is performed without addition of one or more enzyme(s).
Before the effective filing date of the claimed invention, it would have been obvious to have modified the method rendered obvious by Gao in view of Wang by performing the first enzymatic hydrolysis step with the enzyme composition disclosed by Tolan (comprising cellulase enzymes, one or more than one beta-glucosidase enzyme and a binding agent for binding the beta-glucosidase enzyme to the pretreated lignocellulosic feedstock), and instead of adding enzymes to the separated residual solids (reading on ‘second solid fraction’ of instant claim 1) for the second hydrolysis step, performing steps (iii) and (iv) of Tolan of re-suspending the residual solids in an aqueous solution and continuing the hydrolysis of the re-suspended slurry to produce the hydrolysis product comprising glucose.  One of ordinary skill in the art would have been motivated to do this since it would have the advantage of avoiding the addition of additional enzymes for the second hydrolysis step, thereby making the process of Gao in view of Wang less costly (as supported by paragraph [0065] of Tolan).  In not having to add additional enzymes (including cellulase) to perform the second hydrolysis step rendered obvious by Gao in view of Wang, then there would have been a decrease in the amount of enzymes required for performing the process and thus the cost of the process would have been reduced since it is known in the art that the enzymes for the enzymatic hydrolysis of cellulose, in particular cellulase, accounts for more than 50% of the cost of hydrolysis (paragraph [0011] of Tolan).  There would have been a reasonable expectation in performing the enzymatic hydrolysis to obtain monomeric sugars (in particular glucose) as sought by Gao by using the enzyme composition of Tolan which is carried over and used in the second hydrolysis step since the enzyme composition of Tolan successfully hydrolyzes cellulose to glucose for a process that is comparable to the process of Gao and the process rendered obvious by Gao in view Wang (pretreating lignocellulosic material; hydrolyzing lignocellulosic material; separation reading on solid/liquid separation; hydrolyzing the residual solids).  The modification of Gao and Wang in view of Tolan reads on the fiber cake hydrolysis being performed without addition of one or more enzyme(s).  Therefore, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 3, 2022, with respect to the rejection under 35 U.S.C. 112(b) of claim 11, have been fully considered and are persuasive.  The amendment of claim 11 has overcome the rejection.  Therefore, this rejection has been withdrawn. 
	However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 112(b) of claims 12, 14, and 16-18, the rejection under 35 U.S.C. 103 of claims 1-10 and 12-18 as being unpatentable over Gao in view of Wang, and the rejection under 35 U.S.C. 103 of claim 11 as being unpatentable over Gao and Wang in further view of Tolan.
	Regarding the rejections under 35 U.S.C. 112(b), Applicant asserts that claim 1 describes multiple processing streams comprising steps (e) and (f), “…which include either step (e) or step (f), and both step (e) and step (f)” (page 7, last paragraph of Remarks).  However, this is partially incorrect.  The term “or” is between steps (e) and (f), specifically in the last line of step (e).  Therefore, claim 1 does not include the embodiment of “both step (e) and step (f)” as asserted by Applicant.  With respect to the rejection under 35 U.S.C. 112(b) of claim 12, Applicant points out that claim 12 has been amended to recite solid/liquid separation of “at least a portion of” the slurry C5/C6 product from step (f).  Applicant asserts that in view of the amendment and Figure 1 of the instant application, one of ordinary skill in the art would understand in some embodiments, when step (g) is carried out, only a portion of the slurry C5/C6 product is used and there is still slurry C5/C6 product available for step (k).  This has overcome one ground of the rejection.  
However, the amendment of claim 12 does not address the issue that it would not be possible to combine at least a portion of the MSH C5/C6 product with at least a portion of the slurry C5/C6 product from step (f), and/or the liquid C5/C6 product from step (g).  The Examiner disagrees with Applicant that claim 1 includes the embodiment of performing both step (e) and step (f).  Therefore, any portion of the product of step (e) (MSH C5/C6 product) cannot be combined with any portion of the product of step (f) and/or the product of step (g) which is obtained from the product of step (f).  That is, the products of step (f) and step (g) cannot exist if step (e) is performed since step (e) is performed only in lieu of step (f); likewise, the product of step (e) (MSH C5/C6 product) cannot exist if step (f) or step (g) are performed.  Claim 1 does not include language to allow for both step (e) and step (f) to be performed.
Regarding the rejections under 35 U.S.C. 103, Applicant points out that, according to the Federal Circuit, an Examiner cannot simply cite different features of a claimed method from different portions of a prior art reference without explaining the motivation to combine or modify the prior art references.  However, in the last Office Action, the Examiner did indeed explain the motivation to modify the method of Gao.  In particular, it was indicated in the Office Action that one of ordinary skill in the art would have been motivated to treat the residual solids of Gao with enzymes that collectively hydrolyze cellulose and hemicelluloses in a second hydrolysis step because it would have increased efficiency of producing monomeric sugars, including glucose, provided in a solid lignocellulosic hydrolysate which is sought by Gao.  This motivation has been slightly modified in the rejection under 35 U.S.C. 103 of the instant Office Action.
Applicant further points out that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the prior art also suggests the desirability of the combination.  Applicant asserts that the first hydrolysis step of Wang is performed directly on the pretreated lignocellulosic biomass without separation, differing from instant claim 1 which recites that the first hydrolysis is performed only on the first solid fraction after pre-treatment.  Applicant further asserts that the Office has not identified why one of skill in the art would have modified the starting fractions from Wang to arrive at those of the instant claims.  However, Gao is the primary reference cited in the rejection.  Gao discloses hydrolyzing the pretreated biomass solid after separating it from the pretreatment liquor (claim 12 of Gao).  Wang is cited to support a second hydrolysis step being used in the method of Gao.  
Since Applicant asserts that the process of Want is significantly different from that of instant claim 1, then Applicant concludes that the second solid fraction to which the second hydrolysis is applied as described in step (f) of instant claim 1 is significantly different from the first solid phase subjected to second hydrolysis in Wang.  Specifically, Applicant asserts that the Office has not identified why one of skill in the art would have modified the starting fractions from Wang to arrive at those of the instant claims.  However, Wang is not cited in the ground of rejection for modification; instead, the ground of the rejection is modifying Gao in view of the teachings of Wang.  
Additionally, Applicant asserts that the process disclosed in Wang is significantly different from Gao as the process of Gao comprises two separation steps and thus different resultant fractions compared to the fractions disclosed in Wang.  Therefore, Applicant concludes that one of ordinary skill in the art would not apply a second hydrolysis to the solid fraction of Gao as there is no motivation to do so because the alleged starting material is significantly different.  Though Wang differs from Gao in that the invention of Wang does not perform their first hydrolysis step on only the solids separated from the pretreated lignocellulosic material, the pretreated lignocellulosic material comprises the solids.  Thus hydrolysis of the pretreated lignocellulosic material of Wang does include the hydrolysis of the solids of the pretreated lignocellulosic material.  Thus the different resultant fractions of Wang are comparable to the resultant fractions of Gao.  The starting material of Wang is not significantly different from Gao since the starting material of Wang comprises all the components of the starting material of Gao, the difference being that the starting material of Wang further comprises the pretreatment liquor.
  Applicant also points out that the purpose of the Gao method is to provide a lignocellulosic hydrolysate with high sugar composition and bulk handling properties (paragraph [0007]), which is achieved by the process described in, e.g., claim 12.  Having achieved the desired result, Applicant asserts that one of ordinary skill in the art would not have any reason to process the residual solids further.  Instead, Applicant argues that the liquid lignocellulosic hydrolysate is dried and concentrated to the product of the invention.  Therefore, Applicant argues that the Office has not identified any teaching in the prior art of the desirability of the proposed alteration and combination of Wang and Gao.  However, Gao teaches that in the art, sugars obtained from biomass are used for biofuel and biochemical production (e.g. paragraphs [0002]-[0004]), and Gao also teaches converting the sugars of the solid lignocellulosic hydrolysate to a biofuel or a bioproduct (paragraph [0141]) – thus the production of sugars from lignocellulosic biomass is also sought by Gao and is the reason why Gao sought to obtain a solid lignocellulosic hydrolysate from a lignocellulosic biomass.  In applying the second hydrolysis step of Wang to Gao, the efficiency of producing monomeric sugars, including glucose, would have been increased; production of sugars is the overall goal of Gao and provides motivation for modifying Gao in view of the teachings of Wang.  Therefore, the Examiner disagrees with Applicant’s assertions that there would not have been motivation to apply a second hydrolysis step to the solid fraction of Gao.
Furthermore, Applicant points out that the Federal Circuit has clarified that a prima facie case of obviousness requires a showing that it would have been obvious to modify a prior art reference to arrive at the claimed composition.  Applicant asserts that in the process disclosed in Wang, the fraction to which the second hydrolysis is applied is the first solid phase, which, according to paragraph (050) of Wang, comprises no cellulose inhibitors.  Applicant asserts that these teachings cannot be applied to Gao since the solid phase described in paragraph (050) of Wang is substantially different from the residual solids of Gao.  Thus, Applicant asserts that the processes of Wang and Gao are not “adapted to” perform the function recited in the instant claims, and is not a simple substitution and addition of steps from Wang to Gao.  Instead, Applicant asserts that one of skill in the art would have to be motivated to fundamentally alter the process of Gao and the process of Wang, and then combine the two.  However, it is unclear how the solid phase described in paragraph (050) of Wang is substantially different from the residual solids (see step (e) of claim 12 of Gao) of Gao.  In any case, the skilled artisan would have been motivated to perform the second hydrolysis step to obtain sugars which are sought by Gao.  The modification of Gao in view of Wang is not fundamentally altering the process of Gao since it still would have resulted in a solid lignocellulosic hydrolysate, but with the additional benefit of obtaining more sugars from lignocellulosic biomass.
Applicant also cites MPEP 2143.03, asserting that the Office has not identified a reference or combination thereof that discloses all limitations recited in the instant claims.  The Examiner respectfully disagrees, and maintains that Gao in view of Wang renders obvious all limitations recited in the instant claims.  
Regarding the rejection under 35 U.S.C. 103 of claim 11 as being unpatentable over Gao and Wang and further in view of Tolan, Applicant asserts that Tolan does not provide any motivation for one of ordinary skill in the art to combine Gao and Wang and arrive at the claimed inventions; thus Applicant concludes that Tolan does not remedy the deficient teaching of Gao and Wang.  However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 103 of claims 1-10 and 12-18 over Gao and Wang.

No claims are allowed.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651